 In the Matter of STANDARD OIL COMPANY OF CALIFORNIAandSAILORS'UNION OF THE PACIFIC, AFFILIATED WITH AMERICAN FEDERATION OFLABORIn the Matter Of STANDARD OIL COMPANY OF CALIFORNIA 'and SEAFARERSINTERNATIONAL UNION OF NORTH AMERICA,PACIFIC DISTRICT,ENGINEDIVISION,AFFILIATED WITH AMERICAN FEDERATION OF LABORIn the Matter of STANDARD OIL COMPANY OF CALIFORNIAandSEAFARERSINTERNATIONALUNION OF NORTH AMERICA, PACIFIC DISTRICT,STEWARDS'DIVISION,AMERICAN FEDERATION OF LABORIn the Matter of STANDARD OIL COMPANY OF CALIFORNIAandNATIONALMARITIME UNIONCases Nos. 20 R-1125, 20-R-1126, 20-R-1127 and 20-R-1139 respec-tively.-Decided September 26,1944Mr. John Paul JenningsandMr. Bernard L. Alpert,for the Board.Pillsbury,Madison d Sutro, by Mr. Norbert Forte,of San Fran-cisco, Calif., for the Company.Mr. Charles J. Janigian, Mr. Harry Lundeberg,andMr. H. C.Banks,of San Francisco, Calif., for the S. U. P. and the S. I. U.Mr. Benjamin-Dreyfus,of San Francisco, Calif., for the N. M. U.Carlson & Collins,byMr. Robert Collins,of Richmond, Calif., forthe S. M. E. A.Mr. Robert E. Tillman,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENTOF THE CASEUpon separate petitions duly filed by Sailors' Union of the Pacific,by Seafarers International Union of North America, Pacific District,Engine Division and by Seafarers International Union of North Amer-ica, Pacific District, Stewards' Division, all affiliated with the.Ameri-can Federation of Labor, and herein collectivelycalledthe S. U. P.-58 N. L.R. B., No. 111554- STANDARD OIL COMPANY OF CALIFORNIA555S. I. U.; and by National Maritime Union, affiliated with the Congressof Industrial Organizations, herein called the N. M. U., alleging thatquestions affecting commerce had arisen concerning the representationof employees of Standard Oil Company of California, San Francisco,California, herein called the Company, the National Labor RelationsBoard consolidated the cases with certain charges of unfair laborpractices filed by the S. U. P.-S. I. U. and the N. M. U. Thereafter,the Board provided for an appropriate hearing upon due notice beforeCharlesW. Schneider, Trial Examiner. Said hearing was- held atSan Francisco, California, on August 30 and 31, and on September 1and 2, 1944.The Company, the S. U. P.-S. I. U., the N. M. U., andStandard Marine Employees Association, herein called the S. M. E. A.,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.-During the course of the hearing, the S. U. P.-S. I. U. moved todismiss the petition filed by the N. M. U., on the ground that theN. M. U. had not made a substantial showing of representation.Rul-ing on this motion was reserved for the Board. In view of our Direc-tion of Elections hereinafter, the motion is hereby denied.TheS. U. P.-S. I. U. also moved, without objection, that the Board disposeseparately of the representation and the complaint cases.Ruling onthis motion was likewise reserved for the Board by the Trial Examiner.It now appearing to the Board that the purposes of the Act will bebest effectuated by severance of the representation and complaint cases,and separate disposition thereof, the motion is granted and the Boardhereby orders that the said complaint cases, namely Case No. 20-C-1231and Case No. 20-C-1274, be, and they hereby are, severed from therepresentation cases named in the caption hereof.Insofar as it is presently necessary to determine, the Trial Examin-ers' rulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStandard Oil Company of California, a Delaware corporation, main-tains its principal offices in San Francisco, California.The Companyis engaged in the production, refining, transportation, sale, and dis-tribution of petroleum and petroleum products. It and its subsidiariesand affiliates own, lease, or hold under contract extensive oil lands inthe United States and foreign countries.The Company owns and 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperates refineries at Richmond, Bakersfield, and El- Segundo, Cali-fornia, and, in addition to these operations, through subsidiaries,operates refineries in Texas and British Columbia.The Companyalso operates 15 seagoing tankers and a number of harbor vessels whichtransport crude oil from pipe-line terminals to refineries, and refinedproducts from refineries to points outside the State of California,including the South Pacific.Rail and truck facilities of common car-riers are also engaged to transport the Company's refined productsfrom refineries to points outside California.During the year 1943,the Company produced approximately 87,500,000 barrels of refinedpetroleum products, of which at least 40 percent was shipped fromCalifornia to various other States of the United States and to foreigncountries.The present proceedings involve only the employees of the Com-pany'sMarine Department, those engaged in the transportation ofthe Company's products by water.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDSailors'Union of the Pacific, Seafarers International Union ofNorth America, Pacific District, Engine Division, and SeafarersInternationalUnion of North America, Pacific District, Stewards'Division, are labor organizations affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.National Maritime Union is a labor organization affiliated with the'Congress of Industrial Organizations, admitting to membership em-ployees of the Company.Standard Marine Employees Association is a labor organizationadmitting to membership employees of the Company.III.TIIE QUESTIONS CONCERNING REPRESENTATIONEarly in 1944, the S. U. P.-S. I. 'U. requested recognition from theCompany as the collective bargaining representative of the employeeswithin the units alleged by the S. U. P.-S. I. U. as appropriate herein.The Company did not grant such recognition.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the S. U. P.-S. I. U. represents a substantial numberof employees in the units alleged by it to be appropriate.''The Board agent reported that the S.U. P: S. I U. submitted evidence which, uponcomparison with the Company's July 6, 1944 pay roll,represented 127 of 212 employees in the deck department , 65 of 188 in the engine depart-ment ; and 58 of 125 in the steward's department.The Board agent also reported thatthe N.M. U. submitted evidence,which, upon comparison with the July 18, 1944, pay roll,indicated that the N.M U. represented 20 persons in the deck department,14 in theengine, department,and 7 in the steward's department.Subsequently the N.H. U sub- .STANDARD OIL COMPANY OF CALIFORNIA557We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATEUNITS;THE DETERMINATION OF REPRESENTATIVESDuring July 1944, representatives of the Colnpaliy and of the variouslabor organizations involved, conferred for the purpose of arriving atan agreementfor a consent election among the unlicensed personnelon the Company's 15 deepwater oil tankers. The proposed agreementprovided for 3 separate elections among the unlicensed employees of,respectively, the deck, engine, and steward departments, with all thelabor organizations on the ballot.However, this agreement was not ex-ecuted.During the hearing herein, the parties formally took differingpositions, based on bargaining history, with respect to the appropriateunit or units.2However, during the course of the hearing, the Companyand the S. U. P.-S. I. U. urged that the board proceed with electionson the basis of the proposed consent agreement; the S. M. E. A. statedits desire for elections on such a basis; and the N. M. U. indicated itswillingness so to proceed upon condition,inter cilia,that any units inwhich the N. M. U. was selected as bargaining agent be consolidated.WeXonstrue these expressions as having the same effect as a stipulationfor an election.It is therefore unnecessary to consider the variouscontentions as to the history of collective bargaining within the Com-pany, along the Pacific Coast, and in the maritime industry generally.Under such circumstances, we shall make no final determination atthis time as to the appropriate unit or units, but shall direct that thequestions concerning representation which have arisen be resolved byseparate elections by secret ballot among the unlicensed employees in,respectively the deck, engine, and steward's departments, in accord-ance with, and subject to the limitations and additions set forth in, ourDirection of Elections hereinafter.3Any certification resulting frommatted to the Board agent and to the Trial Examiner 171 authorization alleged to bethose of persons within the claimed appropriate units.However, these 171 authorizationswere not checked against the Company's pay roll for the reason that the Company declinedto submit current records for comparisonwhile the S.M. E A (lid not submit evidence of authorizations,it submitted evidenceindicating that the employees in the alleged appropriate units are covered by existing con-tract between the S M E. A. and the Company, dated March 24, 1942, and effective toJanuary 1,1943,and continuing yearly thereafter unless cancelled upon 30 days'writtennotice prior to any January 1No contention is made that this contract constitutes abar to an election2 Thus, the Company and the S M. E A stated that the appropriate unit should embraceall licensed and unlicensed personnel of both the Company's deep-water and inland vessels ,the S.U P -S. I. U., that the voting groups set out in the proposed consent election agree-ment constituted separate appropriate units;and the N. M. U , that all unlicensed personnelon the deepwater tankers constituted an appropriate unit3 The record indicates that boatswains,who are employed in the deck department, andchief stewards,one of whom is in charge of the steward's department on each tanker,exercise some supervisory authority.Both boatswains and chief stewards are unlicensedpersonnel.For more than 40 years,they have been admitted to membership in maritime 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch elections will, however, be without prejudice to any findings wemay subsequently make in Case No. 20-C-1231 and Case No. 20-C-1274respecting the status of the S. M. E. A. or John Hansen.4In view of the present uncertainty as to the arrival, departure,routes, and personnel of vessels under the Company's present opera-tions, we shall direct that the Regional Director for the Twentieth Re-gion, under whose direction the elections will be held, shall determinethe exact time, place, and procedure for giving notice of the electionsand for balloting.Those eligible to vote will be those employees in,the respective voting groups set forth below employed on each vessel asof the date of this Direction, subject to the limitations and additionsset forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigationto ascertain representa-tives for the purposes of collective bargaining with Standard Oil Com-pany of California, San Francisco, California, separate elections bysecret ballot shall be conductedas soon asconvenient and beginning aspromptly as is practicable after the date of this Direction, in con-formity with the instructions set forth in Section IV, above, for theconduct of such 'elections, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matter asagent for the National Labor Relations Board and-subject to ArticleIII, Sections 10 and 11, of saidRulesand Regulations, among theemployees in the voting groups set forth below, employed on eachvessel as of the date of this Direction, including, employees who arenot now or at the time balloting takes place at work because they areill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding any who havesincequit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections; and, except as otherwise specified, further excluding allsupervisory employees with authority to hire, promote, discharge,labor organizations composed of unlicensed personnel in their respective departments.Theyhave been traditionally bargained for in the same units with those employees.Allparties desire their inclusion in the electionunits.We shall include them within theappropriate voting groups set forth in the Direction of Elections.Matter of MidlandSteamship Line, Inc,56 N. L. R. B. 839.*The charges in those cases allege thatthe Companydominated and interfered with theadministration of the S. M. E A. and contributed support to it, and that the Companydiscriminatorily discharged Hansen. STANDARD OIL COMPANY OF CALIFORNIA559discipline, or otherwise effect changes in the statusaof employees, oreffectively recommend such action :(1)All unlicensed personnel in the deck department of the Com-pany's deepwater tankers, including the boatswains, and the reliefand standby crews, to determine whether they desire to be repre-sented by Sailors' Union of the Pacific, affiliated with the AmericanFederation of Labor, or by National Maritime Union, affiliated withthe Congress of Industrial Organizations, or by Standard MarineEmployees Association, for the purposes of collective bargaining, orby none of those organizations;(2)All unlicensed personnel in the engine department of the Com-pany's deepwater tankers, including the relief and standby crews, todetermine whether they desire to be represented by Seafarers Interna-tionalUnion of North America, Pacific District, Engine Division,affiliatedwith the American Federation of Labor, or by NationalMaritime Union, affiliated with the Congress of Industrial Organ-izations, or by Standard Marine Employees Association, for the pur-poses of collective bargaining, or by none of those organizations;_(3)All unlicensed personnel in the stewards' department of theCompany's deepwater tankers, including the chief stewards, and therelief and standby crews, to determine whether they desire to be repre-sented by Seafarers International Union of North America, PacificDistrict, Stewards' Division, affiliated with the American Federationof Labor, or by National Maritime Union, affiliated with the Congressof Industrial Organizations, or by Standard Marine Employees As-sociation, for the purposes of collective bargaining, or by none of thoseorganizations.